Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                Magistrate Judge Kathleen M. Tafoya

   Civil Action No. 19–cv–00475–DDD–KMT


   REYES MARTINEZ LOPEZ,

          Plaintiff,

   v.

   SANTINO PUSEDU, in his individual capacity, and
   KIRK TAYLOR, individually and in his official capacity as Pueblo County Sheriff,

          Defendants.


                                                ORDER



          This matter is before the court on “Plaintiff’s Motion to Compel Discovery” [Doc. No.

   51]. “Defendants’ Response to Plaintiff’s Motion to Compel Discovery [Doc. 51] and for

   Protective Order” [Doc. No. 62] was filed on October 13, 2020, and Plaintiff’s Reply [Doc. No.

   67] was filed on October 27, 2020.

          Plaintiff requests that Defendants be compelled to provide discovery of “Pusedu’s

   Psychological records prepared at the request of and provided for review to his employer” as

   well as “all documents relating to the numerous complaints made against Pusedu, including the

   complaints, incident reports, investigative documents and any disciplinary action taken.” (Doc.

   No. 51 at 15.) Plaintiff’s Reply contains a particularized list of 12 items to which he claims a

   right to receive in addition to two psychological examinations, one pre-employment and one

   immediately preceding Defendant Pusedu’s termination from the Sheriff’s Department. (Doc.
Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 2 of 12




   No. 67, Ex. 9, “Appendix of Documents Not Yet Produced.”) The defendants claim that the

   “missing” discovery consists only of “(1) Defendant Pusedu’s pre-employment psychological

   evaluation; (2) Defendant Pusedu’s psychological fitness-for-duty evaluation performed

   approximately four (4) years1 after the subject event; and (3) certain incident reports and

   “complaints” regarding Defendant Pusedu after the event made a subject of this suit.” (Doc. No.

   62 at 1-2).

          LEGAL STANDARD

          Civil discovery in the federal courts should, presumptively, be “a self-managed process.”

   See Federal Deposit Insurance Corp. v. Bowden, No. CV413–245, 2014 WL 2548137, at *12

   (S.D. Ga. June 6, 2014). The Federal Rules of Civil Procedure are premised on the notion that

   “reasonable lawyers can cooperate to manage discovery without the need for judicial

   intervention.” See Fed. R. Civ. P. 26(b)(1), Advisory Committee Notes (2000). The Civil Rules

   Advisory Committee has warned, however, that “[i]f primary responsibility for conducting

   discovery is to continue to rest with the litigants, they must be obligated to act responsibly and

   avoid abuse.” See Fed. R. Civ. P. 26(g), Advisory Committee’s Note (1983). Witt v. GC Servs.

   Ltd. P’ship, 307 F.R.D. 554, 556 (D. Colo. 2014).

          The discovery procedures established under the Federal Rules of Civil Procedure seek to

   further the interests of justice by minimizing surprise at trial and ensuring wide-ranging

   discovery of information. Witt, 307 F.R.D. at 558. This broad standard allows parties to




   1
     Plaintiff correctly notes that this report was actually created approximately 2 years after the
   incident at the heart of this case, not 4 years later.

                                                     2
Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 3 of 12




   discover information necessary to support their case. Meeker v. Life Care Ctrs. of America, Inc.,

   2015 WL 5244947, at *2 (D. Colo. Sept. 9, 2015).

          Fed. R. Civ. P. 26(b)(1) provides,

          Unless otherwise limited by court order, the scope of discovery is as follows:
          Parties may obtain discovery regarding any nonprivileged matter that is relevant
          to any party’s claim or defense and proportional to the needs of the case,
          considering the importance of the issues at stake in the action, the amount in
          controversy, the parties’ relative access to relevant information, the parties’
          resources, the importance of the discovery in resolving the issues, and whether the
          burden or expense of the proposed discovery outweighs its likely benefit.

   Id. See also Pertile v. Gen. Motors, LLC, No. 15-cv-00518-WJM-NYW, 2016 WL 1059450, at

   *2 (D. Colo. Mar. 17, 2016).

          A party does not have an unfettered or absolute right to conduct discovery of anything

   and everything, however. Meeker, 2015 WL 5244947, at *2; see Fed. R. Civ. P. 26(b)(2)(c).

   Even so, the party “objecting to discovery must establish that the requested information does not

   fall under the scope of discovery as defined in Fed. R. Civ. P[.] 26(b)(1).” Clay v. Lambert,

   2017 WL 4755152, at *2 (D. Colo. Oct. 20, 2017). In determining whether a discovery request

   is both relevant and proportional, a court considers not only technical relevance but also the

   balancing of the factors set forth in the Rule. In re Cooper Tire & Rubber Co., 568 F.3d 1180,

   1184 (10th Cir. 2009); Meeker, 2015 WL 5244947, at *2.

          ANALYSIS

          Plaintiff alleges that on February 23, 2018, “Defendant Pusedu, then a guard at the PCDC

   [Pueblo County Detention Center], acting in a fit of uncontrolled rage and without any legal

   justification, body slammed him to the ground, pepper sprayed him repeatedly within inches of

   his eyes, repeatedly punched him in the neck and face, and then jerked him up from the floor by


                                                    3
Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 4 of 12




   his neck” causing him serious and ongoing injuries. (Doc. No. 51 at 1; Amended Complaint

   [Doc. No. 12] at ¶ 1.) Plaintiff claims an excessive force Fourteenth Amendment Due Process

   violation by Defendant Pusedu (Am. Compl., Count I at ¶ 42) and a separate Due Process

   violation against Sheriff Kirk Taylor for deliberately indifferent hiring, supervision, and training

   of Defendant Pusedu and failure to adequately discipline Pusedu, amounting to ratification of

   Pusedu’s conduct on February 23, 2018. (Doc. No. 12, Count II, at ¶ 43.) Further, Plaintiff

   brings claims for assault and battery against both defendants (id., Count III, at ¶ 44) and

   negligent failure to provide medical treatment to Defendant after the alleged beating against

   Defendant Taylor (id., Count IV, at ¶ 45).

          The main thrust of the motion is to obtain information about former Sheriff’s Deputy

   Santino Pusedu’s mental health. Health-related matters are, of course, almost universally

   considered to be confidential personal information about an individual. In this case, however,

   Plaintiff’s allegations are that Defendant Pusedu’s mental instability manifested itself in a long

   and well-documented history of violence toward others, which improperly erupted against

   Plaintiff on February 23, 2018. Plaintiff argues that Defendant Sheriff Taylor knew about

   Defendant Pusedu’s alleged emotional/psychological instability via the results of pre-

   employment psychological testing when he improperly hired Defendant Pusedu. Thereafter, in

   the face of Defendant Pusedu’s ongoing exhibition of violence, including the assault on then-

   inmate Martinez, Sheriff Taylor nevertheless retained Deputy Pusedu in a position of power over

   others without proper supervision and training.




                                                     4
Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 5 of 12




            A.     Pre-employment psychological testing.

            In Denver Policemen’s Protective Association v. Lichtenstein, 660 F.2d 432, 434 (10th

   Cir. 1981), a police union challenged a state court’s decision to require the production of police

   personnel and staff inspection bureau2 files on constitutional privacy grounds. In reviewing

   whether such sensitive information should be produced as discovery in a civil case, the Tenth

   Circuit considered “(1) if the party asserting the right has a legitimate expectation of privacy, (2)

   if disclosure serves a compelling state interest, and (3) if disclosure can be made in the least

   intrusive manner.” at 435 (citing Martinelli v. Dist. Court In & For City & Cty. of Denver, 612

   P.2d 1083, 1091 (1980)). The Tenth Circuit concluded that the officers had a legitimate

   expectation of privacy in the contents of internal investigation files, because “statements by

   officers taken in the course of investigation are made with the understanding that they are

   confidential and will not be used for other purposes.” The court also recognized that “the

   ascertainment of the truth” is a compelling state interest. at 436. See also Dorato v. Smith, 163

   F. Supp. 3d 837, 890–91 (D.N.M. 2015).

            The Supreme Court established the federal psychotherapist-patient privilege in Jaffee v.

   Redmond, 518 U.S. 1, 15 (1996). There the Supreme Court held that “confidential

   communications between a licensed psychotherapist and her patients in the course of diagnosis

   or treatment are protected from compelled disclosure under Rule 501 of the Federal Rules of

   Evidence.” Id. The Court stated,

            Treatment by a physician for physical ailments can often proceed successfully on
            the basis of a physical examination, objective information supplied by the patient,
            and the results of diagnostic tests. Effective psychotherapy, by contrast, depends


   2
       Apparently more commonly known as internal affairs.

                                                     5
Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 6 of 12




          upon an atmosphere of confidence and trust in which the patient is willing to
          make a frank and complete disclosure of facts, emotions, memories, and fears.

   Jaffee, 518 U.S. at 10. The Court determined that “a privilege protecting confidential

   communications between a psychotherapist and her patient ‘promotes sufficiently important

   interests to outweigh the need for probative evidence.’ ” Id. at 9–10 (quoting Trammel v. United

   States, 445 U.S. 40, 51 (1980)). In conjunction which this interest, the Court held that for

   communications to be covered by the psychotherapist-privilege, the communications for which

   protection is sought must have been made in the course of diagnosis and treatment. Id. at 15.

          Obviously, a pre-employment psychological screening, however, is neither a treatment

   nor a diagnosis of an ailment. It is a testing protocol to provide information to an employer

   about whether or not a candidate for employment is likely to be psychologically fit to

   successfully meet the demands of the job – in this case the demands of a law enforcement related

   job. Dorato, 163 F. Supp. 3d at 887 (“ The results of a psychological examination used in hiring

   decisions, for example, are not privileged, . . . .”) Therefore, the psychotherapist-patient

   privilege does not apply to Defendant Pusedu’s the pre-employment mental health testing.

          In spite of not being covered by this privilege, the pre-employment testing does require

   candidates’ truthful revelations about highly personal matters. Both the public and the

   employing law enforcement agency have a vested interest in candidates’ candid participation in

   the screening process in order to ensure quality policing. See, Ellis v. Hobbs Police Dep’t, No.

   CV 17-1011WJ/GBW, 2019WL 5697787, at *4 (D.N.M. Nov. 4, 2019)(“It is greatly in the

   public interest that potential [ ] officers answer questions honestly and openly during their pre-

   employment psychological evaluations.”); Gavins v. Rezaie, 2017 WL 3218506, at *2–3 (S.D.

   Fla. July 28, 2017); Caver v. City of Trenton, 192 F.R.D. 154, 163 (D.N.J. 2000)).

                                                     6
Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 7 of 12




           In a pre-employment psychological evaluation, however, the subject of the test has a

   greatly lessened expectation of privacy in the testing and the testing results; the individual is

   taking the test knowing that it will be reviewed by supervisors and others in the entity to which

   he or she is applying for employment. In Dorado, the Kansas District Court held that “[i]f a

   party is informed that evaluations, tests, therapy session notes, or any other information will be

   disclosed to his or her employer, that party cannot have a reasonable expectation of privacy. Id.

   at 887 (citing Scott v. Edinburg, 101 F. Supp. 2d 1017, 1020 (N.D. Ill. 2000)(allowing discovery

   of psychologist’s records, because the police officer was informed that the records could be

   shared with the police department or subpoenaed during future litigation); Kamper v. Gray, 182

   F.R.D. 597, 599 (E.D. Mo. 1998) (holding that police officer had no reasonable expectation of

   privacy, because “he was aware that his evaluations would be reported to his employer”)).

           The court therefore applies the balancing test as set out in Martinelli with respect to

   discovery of confidential information supplied voluntarily by Defendant Pusedu as part of his

   psychological testing as a candidate for employment in the law enforcement field. Defendant

   Pusedu objects to providing documentation concerning the test and the test itself to Plaintiff in

   discovery, citing confidentiality. In applying Marinelli, the court must consider, (1) if Defendant

   Pusedu has a legitimate expectation of privacy, (2) if disclosure serves a compelling state

   interest, and (3) if disclosure can be made in the least intrusive manner. Martinelli, 612 P.2d at

   1091.

           The court has addressed the diminished, but still viable, expectation of Defendant Pusedu

   that candid information concerning his psychological health would not be shared with the public

   at large, but would be instead confined to use to determine his fitness to work as a law


                                                     7
Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 8 of 12




   enforcement officer. There is a state interest in protecting this information to encourage candor

   among participants. However, there is an even more compelling interest in the public’s right to

   rely upon proper evaluation of individuals applying to become law enforcement officers and who

   will have both the authority and means to police the citizenry. Whether or not Sheriff Taylor

   properly protected that interest when he hired and retained Defendant Pusedu in a law

   enforcement environment reflects that interest at stake here.

           Plaintiff has presented evidence showing that as a result of the pre-screening evaluation,

   together with a background investigation, Sheriff Taylor should have been aware that Defendant

   Pusedu may have had existing issues with honesty and integrity, his ability to function in the law

   enforcement employment context, and his ability to comply with laws and rules. (Doc. No. 67,

   Ex. 1, FILED UNDER RESTRICTION.) From the same document it would appear that Sheriff

   Taylor was or should have been aware that Defendant Pusedu had a history concerning domestic

   violence and dealing with restraining orders.

           The court has entered the parties’ Stipulated Protective Order in this case protecting

   confidential information. [Doc. No. 25.] All that is required to protect confidential information

   is that the information be produced with a designation that it is confidential. So long as that it

   accomplished, the distribution and use of the information will be highly limited. The court finds

   that this is sufficient to satisfy the “least intrusive manner” factor of the Martinelli test.

           This court finds that the potential value of the information sought outweighs the

   Defendant’s limited privacy rights in the context of the allegations in this case and the incidents

   documented in Plaintiff’s restricted filings.




                                                       8
Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 9 of 12




           Therefore, the Motion is GRANTED with respect to production of Defendant Pusedu’s

   pre-employment psychological evaluation. Defendant shall produce the evaluation within 7 days

   of this order.

           B.       2020 Psychological Fitness-for-Duty Evaluation.

           In early January 2020, some two years after the events involving Plaintiff, Defendant

   Pusedu was “written up” by a sergeant in the Sheriff’s Department in connection with a citizen

   contact.3 Defendant Pusedu was placed on paid suspension pending the investigation. (Doc. No.

   67, Ex. 4.) Defendant Pusedu was ordered to undergo a fitness for duty psychological

   evaluation4 5 and was ordered to complete mandated counseling with a therapist6 and

   successfully complete a second fitness for duty psychological examination before he would be

   allowed to resume law enforcement duties. During his suspension Defendant Pusedu, however,

   admittedly made inflammatory and threatening comments on social media which drew the ire of

   his employer. After further investigation, Defendant Pusedu’s employment was ultimately

   terminated. (Doc. No. 67, Ex. 6.)

           Under the circumstances of this last psychological evaluation, the court concludes that

   the fitness for duty examination in which Defendant Pusedu took part in the early part of 2020 is



   3
     There were several additional incidents involving Defendant Pusedu between the encounter
   with Plaintiff complained of herein and this last incident in January 2020 upon which there is no
   need to further elaborate in this Order.
   4
     A pre-employment screening test is not the same as a “fitness for duty” evaluation. The fitness
   for duty evaluation usually is compelled after a law enforcement officer has been involved in
   some behavior which could call his fitness for duty into question during the period of
   employment.
   5
     The test was administered by Dr. Evan Axelrod on March 19, 2020. (Doc. No. 67, Ex. 5.)
   6
     Defendant Pusedu did attended the requisite counseling sessions with a Licensed Professional
   Counselor; the counseling was not with Dr. Axelrod.

                                                    9
Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 10 of 12




   also not subject to the psychotherapist-patient privilege. The test was administered after an

   incident involving a suspect in an investigation and was not for the purpose of gaining

   counseling or obtaining treatment for any disorder.7 The test was administered by a mental

   health professional who did not actually work with Defendant Pusedu in counseling after the

   examination.

          Again, then, the court analyzes the production under the Martinelli balancing test. Here

   the court finds that balancing the relevant factors renders a different result from the pre-

   employment evaluation analysis. First, the test occurred two years after the incident involving

   Plaintiff. As far as the allegations against Mr. Taylor, the attenuation renders the information

   largely irrelevant. The harm to Plaintiff by Sheriff Taylor’s responses to Defendant Pusedu’s

   testing and behavior came about before the January 23, 2018 events, when Sheriff Taylor’s

   actions, or lack thereof, might have prevented Defendant Pusedu from having access to Plaintiff

   at the time of the incident. And while the pattern of behavior exhibited by Defendant Pusedu

   through other evidence adduced through discovery is relevant, the actual test and medical

   findings for an evaluation done two years after Plaintiff’s alleged injury is far less probative.

          Plaintiff argues that the test/report/findings are also relevant to Defendant Pusedu’s

   credibility as a witness. There are a number of incidents set forth by Plaintiff in the restricted

   filings that may reflect on the credibility of Defendant Pusedu; however, there is no reason to

   believe that a psychological fitness for duty examination administered as a result of Defendant

   Pusedu’s encounter with an unrelated suspect in a different context and environment would shed



   7
    Plaintiff has not asked for production of any notes or records of the counselors or psychologists
   who may have been working with Defendant Pusedu in 2020.

                                                    10
Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 11 of 12




   any light on credibility issues beyond that already in Plaintiff’s possession. Plaintiff is privy to

   facts of Defendant Pusedu’s termination from the Sheriff’s Department and to the results of the

   testing about which he seeks further documentation.8 Given Defendant Pusedu’s general

   expectation of privacy concerning his mental health records – which is heightened over the

   expectations associated with pre-employment testing – and the lack of any compelling state

   interest in release of the actual test and associated reports/records, the court concludes that the

   balancing here counsels against production of the fitness for duty psychological examination

   administered in 2020.

          “Plaintiff’s Motion to Compel Discovery” is DENIED with respect to the request for

   documentation concerning the 2020 examination.

          C.      Appendix of Documents Not Yet Produced.

          Defendants have not voiced any objection to production of Items 1-12 following the

   informal discovery conference in which the parties engaged on August 24, 2020. Further,

   Defendants stated in their Response (obviously without benefit of Exhibit 9 which was later

   attached to the Reply) that the only issues left for resolution were production of the pre-

   employment psychological testing and the fit for duty psychological testing occurring in 2020.

   To the extent the documents requested concern other investigations concerning Defendant

   Pusedu, and presuming that the documents are in possession of the Defendants or the Sheriff’s

   Department, they should be produced absent other objection. Denver Policemen’s Protective

   Ass’n, 660 F.2d at 435.



   8
     Several of the investigator’s reports were shared with the court under restriction as part of the
   restricted briefing herein.

                                                     11
Case 1:19-cv-00475-DDD-KMT Document 69 Filed 11/13/20 USDC Colorado Page 12 of 12




          For the reasons set forth herein, it is ORDERED

          Plaintiff’s Motion to Compel Discovery” [Doc. No. 51] is GRANTED in part and

   DENIED in part. The Motion is GRANTED with respect to production, under the Protective

   Order entered in the case, of the pre-employment psychological screening tests and evaluation of

   Defendant Pusedu. Documents will be produced on or before November 20F, 2020. The motion

   is DENIED with respect to production by Defendants of the fit for duty psychological testing

   administered to Defendant Pusedu in 2020.

          Dated November 13, 2020.




                                                  12
